 6316 NLRB No. 3DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3Because we agree with the judge that the Respondent violatedSec. 8(a)(5) as of August 1, 1993, when the Respondent began its
operations as a Burns successor, we find it unneccessary to addressthe judge's conclusion that the Respondent was in a position to vol-
untarily recognize the Union on July 20, 1993.1All dates in 1993 unless indicated otherwise.JMM Operational Services, Inc. and InternationalBrotherhood of Teamsters, Local No. 627,
AFL±CIO.1Case 33±CA±10307January 20, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn August 22, 1994, Administrative Law JudgeJohn H. West issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, JMM Operational Services,
Inc., Pekin, Illinois, its officers, agents, successors, and
assigns, shall take the action set forth in the Order.Valerie Ortique, Esq., for the General Counsel.Frederick J. Bosch, Esq. (Stradley, Renon, Stevens &Young), of Philadelphia, Pennsylvania, for the Respondent.Mr. Keith E. Gleason, of Peoria, Illinois, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEJOHNH. WEST, Administrative Law Judge. Upon a chargefiled by International Brotherhood of Teamsters, Chauffeurs,
Warehousemen and Helpers of America, Local No. 627 (the
Union) on August 5, 1993,1a complaint was issued on Sep-tember 13 alleging, as here pertinent, as follows:2.(a) At all material times, Respondent, a Coloradocorporation, with an office and place of business lo-
cated, inter alia, in Pekin, Illinois, herein called Re-
spondent's facility, has been engaged in the business of
operating wastewater treatment plants.(b) About August 1, 1993, Respondent contractedwith the City of Pekin, Illinois, herein called the City
of Pekin, to operate and did begin operating the City
of Pekin wastewater treatment plant and since then has
continued to operate the wastewater treatment plant of
the City of Pekin in basically unchanged form, and has
employed as a majority of its employees individuals
who were previously employees of the City of Pekin at
said wastewater treatment plant.(c) Based on the operations described above in para-graph 2(b), Respondent has continued the employing
entity and is a successor to the City of Pekin.....5.[(a)] The following employees of Respondent, hereincalled the Unit, constitute a unit appropriate for the pur-
poses of collective bargaining within the meaning of
Section 9(b) of the Act:All full-time and regular part-time employees of Re-spondent employed at its wastewater treatment plant
in Pekin, Illinois; but excluding professional employ-
ees, guards and supervisors as defined in the Act.(b) Since a certain but unknown date prior to 1975,and at all material times, the Union has been the des-
ignated exclusive collective bargaining representative of
the Unit and since said date, the Union has been recog-
nized as the exclusive collective bargaining representa-
tive by Respondent's predecessor, the City of Pekin.
This recognition has been embodied in a series of col-
lective bargaining agreements between Respondent's
predecessor, the City of Pekin, and the Union, the most
recent of which was effective from April 1, 1993
through March 31, 1996.(c) From about a certain but unknown date prior to1975 to August 1, 1993, based on Section 9(a) of the
[National Labor Relations Act [hereinafter referred to
as the Act], the Union has been the exclusive collective
bargaining representative of the unit employed by the
City of Pekin.(d) At all times since about August 1, 1993, basedon Section 9(a) of the Act, the Union has been the ex-
clusive collective bargaining representative of Respond-
ent's employees in the Unit.(e) By verbal request on or about July 20, July 28and August 4, 1993, the Union, by Keith Gleason, re-
quested that Respondent recognize it as the exclusive
collective-bargaining representative of the Unit and bar-
gain collectively with the Union as the exclusive collec-
tive-bargaining representative of the Unit.6.Since about July 28 and August 1, 1993, Respondenthas failed and refused to recognize and bargain with the 7JMM OPERATIONAL SERVICES2Under the collective-bargaining agreement employees in thewastewater treatment and street departments can transfer between
these departments under a bid system.3The agreement called for a renewal for an additional 5 years un-less one of the parties gives timely written notice that it will not
renew the agreement.Union as the exclusive collective-bargaining representa-tive of the Unit.7.By the conduct described above in paragraph 6, Re-spondent has been failing and refusing to bargain col-
lectively and in good faith with the exclusive collec-tive-bargaining representative of its employees within
the meaning of Section 8(d) of the Act in violation of
Section 8(a)(1) and (5) of the Act.Respondent denies violating the Act.A hearing was held in Peoria, Illinois, on June 15, 1994.Upon the entire record in this case, including my observation
of the demeanor of the witnesses and consideration of the
briefs filed by counsel for General Counsel and the Respond-
ent, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation, operates a wastewater treatmentplant in Pekin, Illinois. The complaint alleges, the Respond-
ent admits, and I find that at all times material, Respondent
has been an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and that the
Union has been a labor organization within the meaning of
Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
The FactsThe city of Pekin, Illinois (Pekin), a public employer, em-ployed three groups of employees under five city commis-
sions. As here pertinent, the wastewater treatment employees
were included in the same unit as street department employ-
ees. For more than 20 years, the Union represented this unit
of all employees in the sewage treatment plant and street de-
partment.Larry Wolfer, who is a wastewater treatment plant em-ployee, had worked for Pekin for over 23 years until August
1. Wolfer testified that he worked in the street department
for about 9 years prior to winning a bid to move to the
wastewater treatment facility;2that he worked first shift inthe wastewater treatment facility along with three other em-
ployees, Mike Birkmeier, Bud Thomas, and Don Yavorshak;
that Dominick Gasper, a working supervisor, was also a
member of the Union; that he worked in the laboratory 3
days each week conducting tests to satisfy the Environmental
Protection Agency (EPA) discharge permit requirements; that
on the other 2 days he performed maintenance work in the
plant; that he joined the Union in 1971; that in 1971 Pekin
recognized a bargaining unit which included the wastewater
treatment employees, along with the previously included
street department employees; and that all of the wastewater
treatment employees (except for one individual who was in
the hospital) in his presence, signed cards authorizing the
Union to represent them for collective-bargaining purposes.Pekin's recognition and bargaining relationship with theUnion is embodied in a number of collective-bargaining
agreements, the most recent of which was a 3-year agree-
ment, ratified by the membership to be effective through
March 31, 1996. (G.C. Exh. 5(b).)On or about July 5, 1993, Pekin announced that Respond-ent, a private company, won the bid to handle the work for-
merly performed by public employees at the wastewater
treatment facility. Respondent contracted with Pekin to ``op-
erate and maintain the Wastewater Treatment Plants, lift sta-
tions, and combined sewer overflow stations ... in accord-

ance with generally accepted practices for wastewater treat-
ment'' for 10 years commencing August 1,3with Pekin re-taining ownership of the wastewater treatment facilities and
equipment. (G.C. Exh. 9.)Keith Gleason, secretary-treasurer for the Union, contactedGary Miller, a vice president of Respondent. Gleason testi-
fied that Miller told him that he understood that the Union
represented the wastewater treatment employees and that
they were under contract; that he and Miller made arrange-
ments to meet at the union hall in Peoria on July 20; that
Miller requested a copy of the current collective-bargaining
agreement covering the unit employees so that he could re-
view it in preparation for their meeting; and that he mailed
Miller a copy of the contract along with a cover letter that
memorialized their meeting arrangements. (G.C. Exhs. 5(b)
and (a), respectively.)On July 20, Miller and Respondent's executive vice presi-dent, Dave Sherman, met with Gleason at the union hall.
Gleason testified that he requested that Respondent volun-
tarily recognize the Union as the exclusive representative of
the wastewater treatment employees; that Miller said he had
no problem with that, he understood that the Union rep-
resented those employees and they were under contract; that
he then asked whether they wanted to do a card check and
Miller said, ``I don't think we need to get that technical'';
that he then asked how many of Pekin's current wastewater
treatment employees Respondent planned to hire, indicating
that there were five employees in the unit at the time; that
Sherman then said that Gasper was being moved into a su-
pervisory position and would not be part of the unit; that
Miller and Sherman said that they would (a) be offering em-
ployment to all of the wastewater treatment employees, (b)
waive the normal probationary period for the employees, and
(c) require employees to complete a drug screening; that they
began negotiating terms of a contract, with Sherman indicat-
ing that he had reviewed the Union's existing contract and
(1) the economic package did not seem to be a problem, and
(2) there were some things regarding management flexibility
that would have to be changed; that they discussed the length
of vacations and Respondent's benefit programs being imple-
mented on August 1; and that they agreed that once the par-
ties negotiated a contract it would be retroactive to August
1. Gleason also testified that when the city of Pekin
privatized other of its employees in the late 1970s the Union
continued to represent the involved employees when they
went from public to private and at the time of the hearing
herein the Union still represented these employees. 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The employee referred in the first paragraph of the letter as beingout on worker's compensation was Yavorshak.By certified letter dated July 21, General Counsel's Ex-hibit 6, Gleason advised Miller as follows:This letter is to follow up on our meeting yesterdayat the Local Union hall concerning our discussions as
to J.M.M.'s assumption of the work previously per-
formed by members of Teamsters' Local #627 as em-
ployees of the City of Pekin. At that meeting, you
agreed, on behalf of J.M.M. Operations Services, Inc.
to voluntarily recognize Teamsters Local 627 as the ex-
clusive bargaining representative of the employees
J.M.M. intends to utilize to perform said work. You
further indicated and agreed that J.M.M. intends to hire
the five current employees who are performing said du-
ties on behalf of the City of Pekin and who were pre-
viously represented by Teamsters Local 627. In addi-
tion, you agreed to maintain a vacancy for the em-
ployee within the City bargaining unit who is currently
absent due to a worker's compensation claim. Further,
you agreed there would be no probationary period with
respect to the above employees employment with
J.M.M. Inc.It is also my understanding that J.M.M. has agreedto continue to pay the rate of wages which the City has
been paying to these individuals during the bargaining
between Teamsters Local 627 and J.M.M. It is my un-
derstanding that should the parties fail to arrive at a
final agreement on or before August 1, 1993, the em-
ployees shall be entitled to J.M.M.'s benefit package
(subject to the wage rate cited above) until a new con-
tract is agreed upon. It is my understanding as well that
should the benefit package subsequently negotiated be-
tween the parties differ from that of the Company's
benefit package, that such benefits shall be applied
retroactively to August 1, 1993.If, I am mistaken as to any of my understandings asto the parties' agreement reached at our meeting yester-
day, would you contact me immediately so that we
might discuss the same. It was a pleasure to meet with
you yesterday and I am pleased that the parties appear
to be able to amicably resolve any issues which have
arisen due to the city's decision to cease performing the
Waste Disposal and Lift Station work.4Gleason never received a written reply to this letter.Sherman gave the following testimony about the July 20meeting and the above-described July 21 letter:During the session as I recall it when Mr. Gleasonasked the question about voluntary recognition, Mr.
Miller said, ``Well, we understand you are there,'' and
at that point in time, I did point out, and as my busi-
ness card will point out, that Gary Miller was not in
the positionÐlater on a letter came to our offices by
certificationÐand again we made the next letterÐwe
said, you know, these things should now go to my at-
tention because I want to make sure there is nothing
lost because we have had this thing occur beforeÐQ. Let's go back toÐMr. Gleason asked you for vol-untary recognition?A. Um-hmm.Q. What was said in response to that?
A. I think the termÐI don't recall off the top of myhead if he said voluntary recognition. I think what we
said is we understand that the Union is representing the
employees, our intent and what we thought was going
on during this conversation was the fact that if the em-
ployeesÐbecause we have typical sayingÐwe do sayÐ
like when you go to park somewhere with your car,
you put your tag in the same wayÐwe do the same
thing in every facility we go after and it is always the
same thing. If the guys want to be employed by a
Union or represented by a Union, it is fine with us. We
don't care if it is Union or non-Union and that is typi-
cally where we go.For us to say that we voluntarily recognize anybodybefore we have talked with the employees, before we
have a contract, is not something that we would do. not
something that Mr. Miller would accept. Uh, during
when the letter came out, uh, as a matter of fact, uhÐQ. What letter?
A. There was a letter that I finally saw about a weekand a half later on the certificationÐI did ask Mr. Mil-
ler ifÐover the phoneÐprior to our meeting on the
20thÐI think it was the 20thÐif there had been anyÐMS. ORTIQUE: Objection. Hearsay.JUDGEWEST: Not being offered for the truth of thematters asserted ... [?]
MR. BOSCH: No.JUDGEWEST: Overruled. Answer please.A. I asked the question, had any formal commitmentbeen made to recognize the Union and to negotiate the
contract with the Union and his answer was no.Q. All right. And when was that?
A. That was sometime after the meeting on the 20th,when this certified letter came around and I got a cc
copy of it.Q. That is the letter dated July 21st? Is that the let-ter you are talking about?A. I believe so. One that Mr. GleasonÐQ. Let me show you this letter which has beenmarked as General Counsel's Exhibit 6. Is this the let-ter you are referring to?A. Yes. [Emphasis added.]Miller did not testify at the hearing herein.On or about July 20 Sherman and Miller met with thewastewater treatment employees to introduce themselves, fa-
miliarize the employees with Respondent and its policies and
to ask which employees were planning to work for Respond-
ent. The employees and their spouses subsequently went to
a dinner meeting at The Chateau Restaurant in Pekin. Donita
Wolters, Respondent's human resource manager, and Vince
Tovar, Respondent's project manager, were present with
Sherman at the restaurant. Gasper, Birkmeier, Wolfer, and
their wives attended. The employees were given Respond-
ent's job application and an employee information packet ex-
plaining company benefits, including information about Re-
spondent's insurance and pension plans.During the last week of July, Wolfer and Sherman had aconversation in the maintenance area of the plant about the
fact that while Wolfer had a 6-week vacation period with 9JMM OPERATIONAL SERVICES5Wolters gave Wolfer a schedule of insurance benefits and pre-mium costs at this meeting. (G.C. Exh. 4.)6Both of these letters are dated July 28 at the top of the letterand ``7/29/93'' at the bottom where the employee signed. Yavorshak
began working for Respondent when he returned from workmen's
compensation leave about 1 month after Respondent took over the
operation. Respondent never hired any additional nonsupervisory,
bargaining unit employees other than those who previously worked
for Pekin. In November 1993 Respondent hired Gary Heller who
worked for Pekin wastewater treatment prior to transferring to thestreet department. Wolfer, Birkmeier, Yavorshak, and Heller, along
with Plant Manager Gasper, were at the wastewater facility at the
time of the hearing herein.Pekin, Respondent's corporate policy only granted 4 weeks'vacation time. Wolfer testified that he advised Sherman to
check with the Union because at the time of the conversation
he, Wolfer, was still an employee of the city and he did not
want to be caught between the city and the Union or Re-
spondent and the Union. Sherman said he would work on it
and that it was up to the employees to decide if they wanted
the Union.On July 27 Sherman telephoned Gleason and asked if hewould meet with Sherman and Respondent's attorney, Fred-
erick Bosch, on July 28.Gleason met Respondent's representatives at the waste-water treatment facility in Pekin on July 28. Wolters was
also present at the meeting. Gleason testified that he began
the meeting by asking if they had received his, Gleason's,above-described July 21 letter; that Bosch said that he had
not seen the letter; that he then gave Bosch a copy; that
Bosch read the letter and then said that Respondent could not
give voluntary recognition since it was not the employer as
of July 28; that he said, ``[T]his was already discussed ...

[t]he Company already recognized us as being the represent-
ative of the employees and that they were going to give vol-
untary recognition and we had begun negotiations and the
purpose of the meeting that day was to negotiate''; that
Bosch said he could not do that without signed authorization
cards; that Sherman then ``spoke up and said that they hadn't
given voluntary recognition, that they recognized that we
represented these employees but they hadn't agreed to give
us voluntary recognition''; that he then pointed out that they
had already agreed to a number of things, i.e., who would
be offered employment, no probationary period, drug tests, as
of August 1 the Company's benefit program would be used
and any subsequently negotiated changes would be retro-
active to August 1; that he then excused himself and left the
room to call his attorney, and when he returned he asked
Bosch if Respondent would give voluntary recognition after
having a card check; and that Bosch said yes and the parties
then made arrangements to have a card check and continue
negotiations on Friday, August 6.On July 29 Wolfer had a job interview with Sherman andWolters in Gasper's office.On July 30 Wolfer was offered employment with Re-spondent by Wolters. Wolters handed Wolfer a letter and
asked him to read it and if he agreed with it, to sign it.5Theletter offered Wolfer a full-time position in the same classi-
fication that he worked in for Pekin. Respondent's written
offer, General Counsel's Exhibit 3, is dated July 28 at the
top of the letter and it is dated ``7-29-93'' at the bottom
where Wolfer signed it indicating that he understood it and
agreed to the terms. This letter, along with the letters of
Yavorshak, and Birkmeier, General Counsel's Exhibits 11(a)
and (b),6respectively, direct the employees to ``report to theplant manager Mr. Dominick Gasper.'' The letters also indi-cate that the employees would receive benefits as described
in the information previously provided and that they would
received full credit for their prior service with the city of
Pekin in determining their eligibility for such benefits as va-
cation and vesting in the pension plan. Gasper's offer letter
is dated July 28 at the top of the letter and ``7/29/93'' at the
bottom where he signed it. (G.C. Exh. 11(c).) The letter indi-
cates, in part, ``[w]e are pleased to offer you the full-time
position as Senior Operations and Maintenance Specialist''
and ``[y]ou will report to the project manager.''Wolfer testified that when he worked for Pekin union dueswere collected through payroll deduction but after August 1
he had to mail his monthly dues to the Union.Sherman gave the following testimony regarding what theemployees said about the Union:Q. I'll show you what has been marked as GeneralCounsel's Exhibit 10, and using this list, which em-
ployee spoke to you about the Union?A. Well, basically the only employee on here whospoke to me that indicated that he would prefer to be
with the Union and wanted the Union and wanted to fill
it out was Larry [Wolfer]. Uh, Mr. Birkmeier and Mr.
Gasper had indicated that they, uh, had not, you know,
thought it was necessary as a matter of fact I don't re-
call which of the two gentlemen asked me the question,``Do I have to join? Do I have to pay dues?''... Don was notÐyou know, he came in but he was
not working. He talked around us and he didn'tÐI
can't recall if he indicated one way or another but
Larry was one that I did not had indicated that that was
what he felt comfortable with, which was fine.....Q. Now between July 20th of 1994 and July 28th of1994, were you aware of any arguments among em-
ployees regarding the Union?....
A. Okay. Yes, I was told that, uh, one of the reasonswe were having to visit there was because we were
being told that certain members were telling others that
they had to join the Union, that there was pressure
beingÐpressure applied, uh, that there were arguments
about why do we need them, why they don't need
them.Q. Who are these arguments among?
A. My understanding is that Mike and Larry were atone of them and Q. Excuse me. Last names please.
A. Oh, referring to Mike Birkmeier and LarryWolfer was one the conversations that I had heard
about. Again, second hand. There had been some con-
cerns about whether there should or shouldn't beÐ....
Q. On the 28th? Had any employees told you thatthey did not want to be members of the Union?A. Yes.
Q. And who were they? 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
A. Mr. Birkmeier and Mr. Gasper.Q. Did you ever grant voluntary recognition to Mr.Gleason?A. Not that I am aware of.Regarding Gasper, Sherman testified as follows on cross-ex-amination:Q. Mr. Sherman, did you have conversations withMr. Gasper prior to August 1st, 1993?A. Yes, I did.
Q. And did you offer him a management positionwith JMM during your conversations with him?A. We asked him if he would be interested in a man-agement position I think was the way the wording was
said.Q. Okay. And was it at that time that Mr. Gasper in-dicated to you that he did not wish to be represented
by the Teamsters?A. I don't recall if it was before then or right at thattime. I don't recall. I don't' recall it at that particular
session.....
Q. And Mr. Gasper was hired as a management em-ployee by JMM as of August 1991, was he not?A. Yes, ma'am.
Q. And he was in the classification of a supervisor,is that correct?A. Yes. ma'am.And on recross Sherman testified as follows:Q. Okay. But in terms of supervisory authority, didhe [Gasper] then, in fact, have supervisory authority as
of August 1st, 1993?A. Sure.On August 4, Bosch telephoned Gleason. Gleason testifiedthat Bosch asked him how things were set for their Friday
meeting; that he asked Bosch if he wanted to have a neutral
third party conduct the card check; that Bosch then said,
``You know Keith, there are six of those employees''; that
he said, ``No, there's not six of those employees.... Bud
Thomas ... decided not to go to work for JMM. Uh, Dom

Gasper ha[d] gone into a management position and we ha[d]
the three employees left''; that Bosch said, ``Well ...

we've got corporate attorneys that we have got to answer to
out of Pasadena [and] [y]ou are just going to have to go
ahead and file a petition. I hope you don't think I'm jerking
you around''; that he then told Bosch ``I think you're jerking
me off. I am not going to file a petition. We've been recog-
nized as the labor representative of this group and we have
begun contract negotiations, and I am going to file an unfair
labor practice charge''; and that he had no further conversa-
tions with Respondent's representatives concerning the
Union's representation of the involved employees.Prior to August 1, Pekin's street department had been re-sponsible for eight sewage lift stations throughout the city.
As of August 1 this became a responsibility of the waste-
water treatment employees. Also after August 1 these em-
ployees conducted additional tests which take an hour a day
and they have to complete more paperwork than they did
while working for Pekin. The belt thickener and vacuum bed
operations Pekin had run were done away with. Under Re-spondent's control the involved plant carries considerablymore sludge in the primary clarifiers, and the employees
were busier with increased cleaning and maintenance activi-
ties. Also, there was more documentation, a work order sys-
tem was put into place, and changes were made to process
control dealing with pumping rates and timers. Respondent
has also trained its employees to perform their tasks in a
somewhat different manner. And it has also installed a dif-
ferent computer program, as well as a new corrective and
preventative maintenance program.Wolfer testified that after August 1 the involved employ-ees continued to use the same equipment that they had used
while employed by Pekin; that Gasper continued to be the
supervisor; that the wastewater treatment plant employees
worked with the street department employees two or three
times a year to blow out the lines in the plant; and that
wastewater treatment employees could transfer to the street
department and vice versa.At the end of the hearing herein, counsel for GeneralCounsel agreed that Respondent could set the initial terms
and conditions of employment.ContentionsOn brief counsel for General Counsel contends as follows:The employees of the predecessor employer were em-ployees as defined in the Illinois Public Labor Relations
Act (hereinafter referred to as IPLRA), Ill. Rev. Stat.
1989 ch. 48, pars. 1601 through 1627, as amended.
They were part of a class of individuals who work ei-
ther for state, county or municipal employers. As such,
they were employees as defined by State statute. Like-
wise, the predecessor employer, the City of Pekin, Illi-
nois, is representative of the class of public employers
that also includes state and county employers. Con-
sequently, the City was also subject to the rulings of
the IPLRA.The Illinois State Labor Relations Board (ISLRB)was created by the IPLRA and has jurisdiction over
collective bargaining matters between employee organi-
zations (unions) and units of local government. [G.C.
Exh. 7 at p. 1797.] it was created by statute in 1984
for the following purpose:[T]o regulate labor relations between public employ-ers and employees, including the designation of em-
ployee representatives, negotiation of wages, hours
and other conditions of employment, and resolution
of disputes arising under collective bargaining agree-
ments [G.C. Exh. 7 at p. 1].The ISLRB conducts hearings, makes findings of fact,issues decisions, conducts representation elections and
certifies labor organizations as the exclusive bargaining
representative of public employees. It also permits pub-
lic employers to give voluntary recognition to labor or-
ganizations that, like the Charging Party Union herein,
present a claim for representation of a majority of the
employees. [G.C. Exh. 7 at p. 1800, part 1609, sec. 9(1)
& (2).] The ISLRB's purpose and policies are consist-
ent with those of the Board, albeit to a different cat-
egory of employees. As such, the State Board proceed- 11JMM OPERATIONAL SERVICESings are entitled to receive the full weight of theBoard's authority in this matter.The predecessor employer and the Charging PartyUnion herein submitted to the State Board's jurisdiction
during a representation matter most recently in Novem-
ber, 1991. In a decision and order styled City of Pekin,
Employer and Teamsters #627, Petitioner, [G.C. Exh.
8], the hearing officer made specific reference to the
Union's representation of the sewage treatment plant
employees. Union Secretary-Treasurer Keith Gleason,
participated in the 1991 ISLRB hearing on behalf of the
aforementioned municipal employees. He also testified
with respect to his ongoing relationship with the ISLRB
on behalf of various units of state, county and munici-
pal employees. (Tr. 72) He testified that the Union has
continually represented various units of employees
when their municipal employers decided to and did pri-
vatize operations. Gleason cited three such examples
within the Pekin sanitation, street and waste disposal
departments. In each instance, the Union continued to
represent the former municipal employees under the
Board's jurisdiction (Tr. 104±105). Based on the record
testimony and supporting exhibits, the State Board's
recognition of a lawful bargaining history between the
Union and the predecessor should be accorded full legal
recognition under the Board's longstanding policy of
ceding full weight and comity to the proceedings of a
state agency where those proceedings are free of grossdeviations from due process requirements. See St. Jo-seph's Hospital, 221 NLRB 1253 (1975); We Trans-port, Inc., 198 NLRB 949 (1972). Furthermore, theIPLRA contains a clause for antecedent agreements,
giving full force to any collective bargaining agree-
ments entered into prior to the effective date of the Act.
[G.C. Exh. 7 at p. 1808]. The Charging Party Union
and the predecessor negotiated agreements covering the
wastewater treatment employees dating back to the
early 1970s. The State's procedures are similar to those
set forth under the NLRA. They are fair and regular,
they do not conflict with the mandates of the statute or
fundamental Board policies interpreting the NLRA. St.Joseph's, supra at 1257. Accordingly, it is the positionof Counsel for the General Counsel that comity should
be applied to the outstanding relationship between the
predecessor and the Union. [Footnote omitted.]Counsel for General Counsel further contends that when anew employer takes over the business of a formerly union-
ized operation and does so with a substantial and representa-
tive complement of bargaining unit employees, a majority of
whom had been similarly employed by the predecessor, the
new employer will be considered a `successor employer' and
will inherit certain of the predecessor's bargaining obliga-
tions, namely to bargain in good faith with the Union, NLRBv. Burns Security Services, 406 U.S. 272 (1972); Fall RiverDyeing Corp. v. NLRB, 482 U.S. 275 (1987); that from Au-gust 1, without a hiatus, Respondent continued to operate the
wastewater treatment facility at the same location, utilizing
the same equipment and providing services identical to those
of the predecessor, the city of Pekin, to the same cus-
tomersÐthe residents of Pekin; that Gasper continued to di-
rect the work of the unit employees; that Respondent fromthe outset indicated that it intended to offer employment toall of the predecessor's employees; that Respondent em-
ployed all but one of the bargaining unit employees of the
predecessor; that the employees retained their accrued senior-
ity from their employment with the predecessor; that they
performed substantially the same work and worked the same
hours they did under the predecessor; that the additional pa-
perwork they had to complete after August 1 and the addi-
tional duty of maintaining eight lift stations does not alter thefact that the work performed by the water treatment employ-
ees was essentially the same before and after Respondent as-
sumed operations; that the United States Supreme Court has
held that where other successorship factors are present, the
new employer's obligation to bargain attaches when it has
hired a ``substantial and representative'' complement within
the unit, a majority of which are predecessor employees, FallRiver Dyeing, supra; that here Respondent contracted to per-form the predecessor's operations and when it commenced
operations, a substantial continuity was maintained in the
employing enterprise; that Respondent offered employment
to four of the five employees that formerly worked for the
predecessor on July 29 and a majority of those hired by Re-
spondent were members of the bargaining unit; that as in
Fall River, supra, Respondent only resumed part of the pred-ecessor's former operations but the former bargaining unit
was not fragmented and the wastewater treatment plant con-
stitutes a distinct, identifiable group of employees; that there-
fore, a unit consisting of wastewater treatment employees is
an appropriate bargaining unit which has not lost its identity;
that Respondent never disavowed the July 20 statements at-
tributed to Miller and, despite his involvement in the negotia-
tions and takeover of operations, Respondent did not call him
as a witness during its case in chief; that by August 4 when
the Union repeated its request for recognition and bargaining,
Respondent employed a substantial and representative com-
plement of employees which triggered an obligation on its
part to recognize and bargain with the Union as the exclusive
collective-bargaining representative of the unit employees;
and that its continued refusal constitutes a violation of Sec-
tion 8(a)(5) and (1).Respondent on brief, argues that comity should not be ex-tended to the bargaining relationship between the city of
Pekin and Teamsters Local 627 since Pekin's wastewater
treatment plant employees were never granted the right to
vote on whether they wanted the Union to represent them in
that no election was ever held and the agreement between the
city of Pekin and the Teamsters was merely extended to the
Disposal Plant employees in 1971; that there was no election
to be tested against due process requirements and policies of
the Act deemed so crucial by numerous Board and court de-
cisions; that JMM is not a successor to the city of Pekin be-
cause a private employer cannot be a successor to a public
employer; that while the Board has imposed successor status
where the predecessor was a public entity and the successor
was a private entity, Harbert International Services, 299NLRB 472 (1990), and Base Services, 296 NLRB 172(1989), in each case the predecessor was the United States
Army and the Board's rationale for finding successorship
was the national defense; that such a rationale is not applica-
ble under these circumstances since no issue as sensitive as
the national defense is present on these facts to justify im-
posing successor status on Respondent; that the city of Pekin 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Judge Cates reached the same conclusions in Harbert Inter-national Services, 299 NLRB at 476 and 480.8Certainly, to the citizens of Pekin anything which affects the op-eration of their sewage system would be very important.is a political subdivision of the State of Illinois and thereforeit is not an employer within the meaning of the Act; that in-
dividuals employed by the city of Pekin are, therefore, not
employees within the meaning of the Act; that the successor
doctrine does not, therefore, apply; that from the employees'
perspective, the changes in working conditions and methods
of production after August 1 have so altered their job situa-
tions that successor status cannot be imposed on Respondent;
that Respondent did not wrongfully breach its obligation to
bargain with the Union by refusing to bargain or about July
28 because it, Respondent, had a good faith doubt as to the
Union's majority status; that the bargaining obligation may
be rebutted if the employer affirmatively establishes that at
the time it refused to bargain it had a good-faith doubt of
the Union's continuing majority status based on objective
evidence; that Respondent has such a basis for good-faith
doubt in that two of the three individuals who joined JMM
on August 1, 1993, told Sherman that they did not want the
Union to remain; that contrary to counsel for General Coun-
sel's argument at the hearing herein paragraphs 5(e) and 6
of the complaint against Respondent do not adequately notify
the Company that it would have to respond to the issue of
whether it had voluntarily recognized the Union as the bar-
gaining representative for its employees and subsequently re-
scinded that recognition; that Respondent had no notice that
it would have to defend such a claim and, therefore, this
claim should not be considered; that Respondent could not
have possibly granted voluntary recognition at the time in
question because it had not yet hired any Pekin employees;and that the only evidence the General Counsel introduced
at the hearing to prove that Respondent had granted vol-
untary recognition was the uncorroborated and incredible tes-
timony of Gleason.AnalysisContrary to Respondent's assertion, here the lack of anelection is not a fatal flaw since a union's majority status
may be established by means other than a Board election;
Mine Workers v. Arkansas Flooring Co., 351 U.S. 62, 71±72 (1956). As pointed out by the Court, ``[a] Board election
is not the only method by which an employer may satisfy
itself as to the union's majority status.'' Id. at 72. Here, the
majority of the members of this unit signed union authoriza-
tion cards. It was voluntarily established by the city of Pekin
and the Union over 20 years ago and it has had a continuous
collective-bargaining history since then. In such cir-
cumstances, the Board is not being called upon to establish
a unit. Retail Clerks Local 324, 144 NLRB 1247 (1963).Respondent does not specifically urge that the involvedunit is inappropriate. Since, as pointed out by counsel for
General Counsel, the wastewater treatment plant constitutes
a distinct, identifiable group of employees, the unit, in my
opinion, is an appropriate bargaining unit.As pointed out by Respondent, there are Board caseswhich impose successor status where the predecessor was a
public entity and the successor was a private entity. Re-
spondent argues, however, that both of these cases, which are
cited above, directly affected the national defense and ``[n]o
issue as sensitive as the national defense is present on ...

[the] facts [of this case] to justify imposing successor status
on JMM.'' Administrative Law Judge William Cates in BaseServices, 296 NLRB at 175 and 177 (1989), concluded asfollows:The Board is not precluded from finding thatsuccessorship status exists simply because the prede-
cessor was not covered by the Act. Cf. Boeing Co., 214NLRB 541, 548, 559 (1974).....
I am persuaded the traditional successorship test isthe proper one to be applied in the instant case notwith-
standing the fact the predecessorÐthe ArmyÐwas not
an employer within the meaning of the Act. Imposing
successorship in the instant situation fulfills the pur-
poses of the Act by fostering stability and harmony in
labor relations for an employer (Base) who is covered
by the Act and which renders services to a customer
(the Army) that directly affects national defense. To fail
to apply the traditional successorship test in the instantcase, merely because the predecessor was from the pub-
lic sector, would place form over the substantive goals
of the Act. Stated differently, the employees of Base
which are currently covered by the Act may not be de-
nied the benefits that arise under the successorship doc-
trine simply because their former employer was from
the public sector. Emphasis in successorship cases must
be placed upon a determination of continuity of the en-
terprise rather than upon the source of such employ-
ment. In summary, I find that the fact the predecessor
and the Union's labor agreement was governed by the
FLRA [Federal Labor Relations Act] does not vitally
impede the finding, which I make, that Base is the
successorship of the Army.7Collectively Harbert International Services, supra, andBase Services, supra, involved civilian maintenance, supply,transportation, and quality control employees at Fort Leonard
Wood in Missouri. Notwithstanding the fact that the service
rendered in the instant case does not directly affect the na-
tional defense,8Judge Cates' reasoning applies here. To reit-erate, ``[e]mphasis in successorship cases must be placed
upon a determination of continuity of the enterprise rather
than upon the source of such employment.''As concluded by Judge Cates in Base Services, supra at175:It is settled law under the Board and court's tradi-tional test that when a new employer takes over the
business of a formerly unionized operation and does so
with a substantial and representative complement of
bargaining unit employees, a majority of whom had
been similarly employed by the predecessor, the new
employer will be considered a ``successor employer''
and will inherit certain of the predecessor's bargaining
obligations. The obligations the successor inherits in-
cludes recognizing and bargaining in good faith with
the union but does not bind it to the predecessor's col-
lective-bargaining agreement with the union. NLRB v.Burns Security Services, 406 U.S. 272 (1972), and Fall 13JMM OPERATIONAL SERVICES9Yavorshak was to report when he came off workmen's com-pensation.10As noted above, the third paragraph of Gleason's July 21 letterbegins with ``[i]f I am mistaken is to any of my understandings as
to the parties' agreement reached at our meeting yesterday, would
you contact me immediately so that we might discuss the same.''River Dyeing Corp. v. NLRB, 482 U.S. 27 (1987). Indetermining whether there is ``substantial continuity''
between the enterprises, the Court-approved approach
has been to consider the totality of circumstances with
careful consideration given, but not limited to, the fol-
lowing factors: (1) whether there has been a continu-
ation of the same business operations; (2) whether the
new employer utilizes the same facilities as the pre-
vious employer; (3) whether the new employer utilizes
the same or substantially the same work force; (4)
whether the same jobs exist under the same working
conditions; (5) whether the new employer utilizes the
same or substantially the same supervisors; (6) whether
the new employer utilizes the same machinery, equip-
ment, and/or methods of production; (7) whether thenew employer manufactures the same products, offers
the same services, and/or has the same customers; and
(8) whether there has been a hiatus between the pre-
vious and the new employer's operations. None of these
factors is dispositive. See NLRB v. Band-Age, Inc., 534F.2d 1 (1st Cir. 1976), cert. denied 429 U.S. 921
(1976). These factors must be viewed from the employ-
ees' perspective, that is whether their job situation has
so changed that they would change their attitudes about
being represented. See Derby Refining Co., 292 NLRB1015 (1989), see also NLRB v. Security-ColumbianBanknote Co., 541 F.2d 135 (3d Cir. 1976). A merechange in ownership without an essential change in
working conditions would not be likely to change em-
ployee attitudes about representation. NLRB v. BurnsSecurity Services, supra at 278±279. The presumptionabout employee attitudes toward representation is nec-
essary to promote stability during changes of employers
and to reduce industrial strife. As the Board stated in
Derby Refining Co., supra.Both the Union and the employees are vulnerableduring this period and hard-earned bargained-for
rights can easily be diminished. Fall River DyeingCorp. v. NLRB, 482 U.S. 27, 39 (1987). Employees,especially during such times, are worried about re-
taining their jobs and may shun the union if they feel
it will help their chances of doing so. If no presump-
tion existed, corporation transformation could be
used to avoid the union and exploit employees' fears.
Id. Such a situation would be conducive to industrial
peace.Viewed from the employees' perspective the changeswhich occurred with Respondent's takeover of the operation
are not so dramatic as to likely affect their views and atti-
tudes about being represented by the Union. The overall
method of the operation is substantially the same. Respond-
ent's approach may be more thorough in some regards and
not as stringent in other regards but overall there does not
appear to be a substantial difference in the operation. I do
not believe that Respondent's takeover of the operation of
the eight lift stations considered either alone or in conjunc-
tion with the other changes warrants a finding that Respond-
ent is not a successor. After consideration of the above-de-
scribed factors, I conclude that there is substantial continuity
between Pekin and the Respondent.Contrary to the its assertion, Respondent did not have agood-faith doubt about the Union's majority status. Gasper
understood that he was being hired as a supervisor. Also, Re-
spondent informed the Union on July 20 that Gasper was
being hired as a supervisor and he would not be in the unit.
Consequently, Gasper's expressions regarding his feelings
about the Union are not relevant. As noted above, documen-
tary evidence introduced herein shows that at the end of July
1993 Respondent offense positions to three employees and
the three employees, Wolfer, Yavorshak,9and Birkmeier, ac-cepted the offers. According to Respondent's evidence, only
one of these three, Birkmeier, told Respondent's management
that he did not want to be a member of the Union.The following footnote 3 appears at page 7 of Respond-ent's brief:Mr. Gleason testified without corroboration that thisletter [G.C. Exh. 6] had been sent to JMM personnel
by certified mail, return receipt requested, on July 21,
1993. [T-85, 86.] Mr. Gleason was unable to produce
a return receipt card. [T-96, 97.] JMM never received
such a letter. [T-87, 97.] [The bracketed transcript cites
are in original.]Contrary to Respondent's assertion on brief, Sherman's testi-mony, as set forth above, demonstrates that JMM did receive
the letter. In my opinion, the July 2 letter was received by
Respondent before the July 28 meeting. In my opinion, the
July 21 letter was the reason Sherman requested on July 27
the July 28 meeting.10Miller, as the July 21 letter indicates,agreed on behalf of JMM Operations Services, Inc., to volun-
tarily recognize the Union as the exclusive bargaining rep-
resentative of the employees JMM intended to utilize to op-
erate the sewage treatment plant. Sherman was at the July 20
meeting. He did not say or do anything which would have
indicated to Gleason that the position taken by Miller was
not the position of Respondent. Sherman was not a credible
witness. I do not credit his testimony that he was not ``aware
of'' granting voluntary recognition to the Union on July 20.
Sherman does not deny Gleason's testimony that Sherman
began negotiating a collective-bargaining agreement on July
20. If there was no recognition, why would Respondent have
engaged in this exercise. Sherman did not tell Wolfer that it
was up to the employees to decide if they wanted a union
until the last week in July. The week before that Respondent
had recognized the Union and commenced bargaining with it.
In my opinion, Sherman's statement to Wolfer was nothing
more than an attempt on Respondent's part to belatedly bol-
ster its position that it did not recognize the Union on July
20. Citing MK-Ferguson Co., 296 NLRB 776 (1989), Re-spondent argues that it never extended voluntary recognition
to the Union because at the time of the alleged grant of vol-
untary recognition it had not yet hired any Pekin employees.
In MK-Ferguson Co., supra, the Respondent therein indicatedthat it intended to hire the involved employees if it was the
successful bidder. There it was concluded that there was no 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''way of knowing when it indicated its intent that it would bethe successful bidder. Here, in contrast JMM had already
won the bid. It was not a matter of speculation. On July 20
JMM was in a position to make offers and receive accept-
ances from the involved employees. Respondent did not
begin to operate the plant until August 1 but that did not pre-
clude it from hiring employees before that date. Respondent
did in fact hire employees at the end of July 1993. On July
20 Respondent was in a position to and did voluntarily rec-
ognize the Union as the exclusive representative of the in-
volved employees. By August 1 Respondent took over the
involved operation and it did so with a substantial and rep-
resentative complement of bargaining unit employees, all of
whom had been similarly employed by the predecessor. Re-
spondent is a successor employer.In my opinion Respondent violated the Act as alleged. Re-spondent is obligated to recognize and bargain with the
Union as the exclusive representative of the appropriate unit
of employees described below.CONCLUSIONSOF
LAW1. JMM Operational Services, Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 627 is a
labor organization within the meaning of Section 2(5) of the
Act.3. JMM Operational Services, Inc. is the successor of thecity of Pekin.4. All full-time and regular part-time employees employedby the Employer at the Pekin, Illinois wastewater treatment
facility, excluding all professional employees, guards, and su-
pervisors as defined in the Act constitute a unit appropriate
for collective bargaining within the meaning of Section 9(b)
of the Act.5. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 627 has
been, and is, the exclusive representative of all employees in
the aforesaid appropriate unit for the purposes of collective
bargaining within the meaning of Section 9(a) of the Act.6. By refusing since about July 28 and August 1 and atall times thereafter, to recognize and bargain collectively
with the above-named labor organization as the exclusive
representative of all its employees in the appropriate unit,
JMM Operations Services, Inc. has engaged in, and is engag-
ing in, unfair labor practices within the meaning of Section
8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that JMM Operational Services, Inc. has en-gaged in certain unfair labor practices, I shall order it to
cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.I shall order JMM Operational Services to recognize and,on request, to bargain with the Union as the exclusive rep-
resentative of all its employees in the appropriate unit, which
unit is described elsewhere in this decision. I shall also order
that JMM Operational Services, Inc. post a notice to employ-ees attached as an appendix for 60 days in order that em-ployees may be apprised of their rights under the Act and
JMM Operational Services, Inc.'s obligation to remedy its
unfair labor practices.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent, JMM Operational Services, Inc., Pekin,Illinois, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain in good faith withInternational Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, Local No. 627 as the ex-
clusive bargaining representative of the employees in the bar-
gaining unit described elsewhere in this decision.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appropriate
unit concerning terms and conditions of employment and, if
an understanding is reached, embody the understanding in a
signed agreement:All full-time and regular part-time employees employedby the Employer at the Pekin, Illinois wastewater treat-
ment facility, excluding all professional employees,
guards and supervisors as defined in the Act.(b) Post at the Pekin, Illinois wastewater treatment facilitycopies of the attached notice marked ``Appendix.''12Copiesof the notice, on forms provided by the Regional Director for
Region 33, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 15JMM OPERATIONAL SERVICESAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to recognize and, on request, bargainin good faith with International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America, Local
No. 627 as the exclusive bargaining representative of the em-
ployees in the bargaining unit described below:All full-time and regular part-time employees employedby the Employer at the Pekin, Illinois wastewater treat-
ment facility, excluding all professional employees,
guards and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, on request, bargain with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers
of America, Local No. 627 and put in writing and sign any
agreement reached on terms and conditions of employment
for our employees in the bargaining unit described above.JMM OPERATIONALSERVICES, INC.